Citation Nr: 1504930	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a throat disability manifested by mucous formation, throat clearing, and hoarseness, to include as secondary to Agent Orange exposure.

2.  Entitlement to an initial compensable rating for rosacea prior to September 17, 2014 and to a rating in excess of 10 percent from September 17, 2014 forward.  

3.  Entitlement to a rating in excess of 10 percent for painful scar, residual of melanoma excision.

4.  Entitlement to a rating in excess of 30 percent for residual scarring of melanoma excision (to include right ala nasi scar and graft site scar that is proximal to the right ear).

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2009, the RO granted service connection for a scar just above the right ala nasi, residual of skin cancer, and for rosacea.  A noncompensable disability evaluation was assigned for each disability, under diagnostic codes (DCs) 7805 and 7806, respectively, effective from May 19, 2009.  The Veteran perfected an appeal.

In November 2011, the RO granted service connection for a scar, graft site, proximal to right ear, and assigned a noncompensable rating under DC 7804, effective from May 19, 2009.  This was assigned as a separate rating as a residual of the Veteran's skin cancer, in addition to the noncompensable rating previously assigned under DC 7805 for the scar above the right ala nasi.  

In November 2011, the RO also granted service connection for ocular rosacea with left corneal scar, status post pterygium excision, rated as 10 percent disabling, effective from May 19, 2009.  The Veteran submitted a notice of disagreement with this determination in January 2012.  The RO issued a statement of the case (SOC) in October 2014.  The Veteran did not perfect an appeal.  Therefore, this issue is not currently on appeal before the Board.

In October 2014, the RO recharacterized the Veteran's service-connected melanoma residuals as scars, residual of skin cancer, located just above the right ala nasi and graft site proximal to right ear, and increased the rating to 30 percent under DC 7800 effective from May 19, 2009.  A separate 10 percent rating  for the scar was also assigned under DC 7804 effective from May 19, 2009, for the separate manifestation of pain.  In addition, the RO granted an increased 10 percent rating for rosacea, effective September 17, 2014.  

The issue of entitlement to TDIU has also been raised in correspondence submitted by the Veteran, in connection with his claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under consideration is raised by the claimant or the evidence of record); see also 38 C.F.R. §§ 3.340, 4.16 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported receiving treatment from several private medical providers, including Gregg Severs, D.O. and Michael O'Donnel, M.D at Lackawanna Valley Dermatology, since as early as 2004; and from Michael Gordon, M.D.  However, his complete treatment records from these providers are not of record.  These records should be obtained on remand.

With respect to the claim for service connection for hoarseness, the Veteran stated that he developed throat polyps that were removed within a short timeframe after leaving service.  As a result of this surgery, he maintains that he has residual symptoms that include mucous formation, throat clearing, and hoarseness.  A VA examination is needed to determine whether the Veteran has any residuals of polyps, and if so, whether they are related to any incident of service.  

In his NOD, the Veteran also reported that the throat surgery was performed in 1974 by Dr. Wesley White at Moses at Taylor Hospital in Scranton Pennsylvania.  He stated that he attempted to retrieve these records but was unable to obtain them due to the death of the physician and destruction of the hospital records.  As the case must be remanded for the foregoing reasons, the RO should make an attempt to obtain these records.  The Veteran should also be afforded current VA examinations of his service-connected disabilities, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim of entitlement to a TDIU.  He should also be requested to complete and submit a VA Form 21-8940.

2.  Obtain and associate with the file copies of the Veteran's VA treatment records, dated since September 2014.  

3.  Ask the Veteran to identify all medical care providers that have treated him for his throat disorder since September 1974, to include Dr. Wesley White and/or Moses Taylor Hospital in Scranton, Pennsylvania.  Make arrangements to obtain all records that the Veteran adequately identifies.

4.  Make arrangements to obtain the Veteran's complete treatment records from Gregg Severs, D.O. and Michael O'Donnel, M.D., at Lackawanna Valley Dermatology, and from Michael Gordon, M.D., dated since January 2004.

5.  After completing the above development, schedule the Veteran for a VA ENT examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify any throat disorder found to be present, to include any residuals of polyps.  If found, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the disorder had its clinical onset during active service or is related to any incident of service, to include any herbicide exposure.  In providing this opinion, the examiner must address the Veteran's report of continuing symptoms since 1974.  

A complete rationale must accompany any opinion rendered.

6.  Schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his service-connected residual scarring of melanoma excision (to include right ala nasi scar and graft site scar that is proximal to the right ear) and rosacea.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected residual scarring of melanoma excision and rosacea.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

7.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist to determine the functional limitations imposed by all of his service-connected disabilities, particularly with respect to his ability to obtain and maintain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

8.  Finally, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





